 442DECISIONSOF NATIONALLABOR RELATIONS BOARDOlympic Products, Inc., a Subsidiaryof Eddie Bauer,Inc.andWillie Mae ThrashOlympic Products,Inc.andAmalgamated ClothingWorkers of America,AFL-CIO,Petitioner. Cases10-CA-9541 and 10-RC-9127January 26, 1973DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn September 28, 1972, Administrative Law JudgePaul E. Weil issued the attached Decision in thisproceeding. Thereafter, Respondent and Petitionerfiled exceptions and supporting briefs, and Respon-dent filedan answeringbrief toPetitioner'sexcep-tions to the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational LaborRelationsBoard hasdelegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirmthe rulings,findings,' and conclusions of the Administrative LawJudge, as modified below, and to adopt his recom-mended Order.1.The Administrative Law Judge found that ano-solicitation rule which was posted on the plantbulletin board prior to the advent of the Union wasinvalid as it prohibited solicitation for the Unionduring the employees' nonworkingtime.While theposted rule was removed from the bulletin board 10days before the election and replaced with a validrule,theAdministrativeLaw Judge found thatRespondent Employer violated Section 8(a)(1) of theAct by maintaining the invalid rule throughout theunioncampaign. He further found thatthe invalidrule was continued well into the critical preelectionperiodand recommended that thePetitioner'sobjection 4, insofaras it pertains to the no-solicita-tion rule, be sustained. We agree that Respondentviolated Section 8(a)(1) by maintaining an invalidno-solicitation rule. In adopting the AdministrativeLaw Judge's 8(a)(1) finding,we not not rely, as theAdministrative Law Judge did, on the absence ofevidence that any announcementwas made to theemployees that the rule had been changed. The newrulehad been posted, and in our view that wasiRespondent has excepted to certain credibilityfindingsmade by theAdministrative Law JudgeIt is the Board's establishedpolicy not tooverrule anAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderanceof all of the relevant evidenceconvincesus that the resolutionswere incorrectStandard DryWallsufficient notice to employees.We find, however,that the earlier rule was too broad and was in effectfor a sufficient length of time to warrant correctiveaction by this Board by an 8(a)(1) order. We find itunnecessary to determine whether the mere mainte-nance of that rule (with no reliable evidence that itwas ever invoked to deter protected solicitation) until10 days before the election, when it was replaced bya valid one, interfered with the election as we findthat other conduct of Respondent, set forth below,warrants setting the election aside.2.In Case 10-RC-9127 the Administrative LawJudge found that neither the plant manager'sconduct in releasing the employees to vote nor theraffle held by Respondent on the day of the electionconstituted objectionable conduct and recommendedthat the Petitioner's objections thereto be overruled.We disagree.The record shows that shortly before the election,Respondent displayed in the voting area grocerycarts loaded with food and signs which stated ineffect that the display represented the annual dueswhich the employees would have to pay in the eventthey joined the Union, and suggested that theemployees "vote no" in the election. In addition, asign was posted stating that the groceries would beraffled off after the election and that each employeewould be given a raffle ticket after he voted. On theday of the election, the display was moved to anotherpart of the plant.At the preelection conference on the day of theelection, theBoard agent agreed that the plantmanager would release the employees to vote usingthe public address system in the plant. In addition,theBoard agent specifically instructed the plantmanager to announce that the polls were open andthat employees who wished to vote could proceed tothe polls. Instead of using the public address system,in accordance with the preelection understanding,the plant manager released the employees personallyand, while doing so, told each of them individuallywhere they could pick up their raffle tickets afterthey voted. Two employees testified that he alsoasked them to vote "no." The plant manager denieddoing so, and the Administrative Law Judge tendedto credit his denial.The Board has held that, while the use of a raffle aspreelection propaganda is nota per sebasis forsetting aside an election, its effect on the exercise of aProducts,Inc, 91 NLRB544, enfd 188F 2d 362 (C.A. 3) We havecarefullyexamined the record and find no basis for reversing his findingsIn the absence of exceptions thereto, we adopt,pro forma,theAdministrative Law Judge's dismissal of 8(aX3) allegations concerning thedischargeof Willie Mae Thrash201NLRB No. 64 OLYMPIC PRODUCTS, INC.443free choice in the election depends upon considera-tion of all the facts and surrounding circumstances.2Here the plant manager, contrary to agreed-uponprocedures, personally released employees to voteand utilized his own breach of procedures to solicitemployees to participate in the raffle. We find thiscombination of circumstances sufficiently disruptiveof the orderly processes which all parties, includingour own agent, had contemplated, to require that theelection be rerun under more satisfactory conditions.We believe this conduct wassufficient to interferewithour election processes and, thus, we shallexercise our administrative discretion in these mat-ters and direct a second election. Accordingly, wesustain the Petitioner's objection 3, set aside theelection,and direct that a second election beconducted.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNationalLaborRelations Board adopts as itsOrder therecommend-ed Order oftheAdministrative Law Judge andhereby ordersthat Respondent,OlympicProducts,Inc., a Subsidiaryof EddieBauer,Inc.,Wetumpka,Aldbama,itsofficers,agents, successors,and assigns.shall take the action set forth in the said recommend-ed Order.IT IS FURTHER ORDERED that the complaint,insofaras it alleges unfair labor practices not found herein,be, and it herebyis, dismissed.IT IS FURTHER ORDERED that the election held onApril 27,1972, among Respondent's employees be,and it herebyis, set aside,and that Case10-RC-9127be, and it hereby is, severed and remanded to theRegional Director for Region 10 for the purpose ofconducting a new election at such time as he deemsthat circumstances permit the free choice of abargaining representative.[Direction of Second Election andExcelsiorfootnote omitted from publication.]2HollywoodPlastics,Inc,177 NLRB678, 681.Electro-Voice Inc,191NLRB No. 96. forthe reasonsstated byhim in his dissent inElectro-Voice,Chairman Miller would find the raffle alone to be sufficient ground forsetting aside the electionan electionby secret ballotwas conductedon April 27,1972, which the Union lost by a vote of 97 to 30 with 11challengedballots. Timely objectionsto the election werefiled by the Union and on July 17, 1972,the Boardorderedthat a hearing be conducted on three issues raised by theobjections;whether the election wasinvalidated by theimposition of an unlawful no-solicitationrule byRespon-dent,by theconduct of a raffle of several shoppers cartsfilledwithgroceries allegedly valued at the approximateamount of union dues, the actions of the manager inreleasingemployeesto voteand bythe dischargeof WillieMae Thrash.On April 18, 1972,WillieMae Thrash filed a chargeagainstRespondent alleging thatthe Employer violatedSection 8(a)(3) and(1)of the Actby terminating herbecauseof hermembership in and activitieson behalf oftheUnion and bythis act and others interfered with,restrained,and coerced employees in the exercise of theirSection 7rights.The Regional Director of the NationalLaborRelations Board,hereinafter called the Board,thereafter on June20, 1972, issued a complaint allegingthat Respondent violated Section8(a)(3) bythe dischargeofWillieMaeThrash andadditionally violated Section8(a)(1) by the enforcement of an unlawful no-solicitationrule,by theaction of the plant manager in threateningemployeeswith dischargeiftheyengaged in unionactivities,by the manager's threat to watch employees at alltimes on the plant premises and dischargethosewhoengage in union activities during working hours in theplant,and by a threat of a foreladyto dischargeemployeeswho join the Unionor otherwise engage in union activities.On June 22,theRegionalDirectorissued an orderconsolidating the representation case with the unfair laborpracticecharge and noticing the matter for hearing, onJuly 27, 1972, at Wetumpka, Alabama.The Respondent, inits duly filedanswer denied the commission of any unfairlaborpractices and denied any interferencewith theelection.On theissues thus joined,a hearingwas heldbefore meon August 3, 1972,atWetumpka,Alabama, andcontinuedon August 7 and 8and concluded at Montgom-ery,Alabama. All partieswere representedby counsel andhad an opportunity to producerelevant and materialevidence,to argueorally onthe record,and to file briefs.Oral argument was waivedby the partiesand briefs havebeen received from the GeneralCounsel,Respondent, andthe Union.Uponthe entirerecord,and in consideration of thebriefs,Imake the following:FINDINGS OF FACTDECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Administrative Law Judge: On March 27,1972,AmalgamatedClothingWorkers of America,AFL-CIO,hereinaftercalled the Union,filed a petitionseeking an election among certain employeesof OlympicProducts,Inc., hereinaftercalled theRespondent.Pursuantto a Stipulation for Certification Upon ConsentElection,I.JURISDICTIONRespondent is an Alabamacorporationwith aplant atWetumpka, Alabama,where it manufactures and sellssleeping bags and other quilted,down products. Respon-dent annuallysells theseproducts,to a value inexcess of$50,000,directlytocustomers outside the State ofAlabama.Respondent is an employer engaged in commerce withinthe meaning of Section2(6) and (7) of the Act. 444DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THELABOR ORGANIZATIONThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundRespondent has two plants,one in Seattle,Washington,the other in Wetumpka, Alabama. The Wetumpka plantwas managed at the time of the occurrence herein by EllisAustin, Jr. The plants' productsincluded sleeping bags,and quilted garments stuffed with goose down. Twoproduction lines existed, one producingsleepingbags andthe other the so-calledgarment line.Mrs. Thrash, theCharging Party, was a quilter1 on the sleeping bags or bagline.The quilting process for bags consistedof sewingparallel seams in the fabric from which the bags were madeafter which the goose down was blown into the tubes thusformed by air pressure. The bags were then taken to Mrs.Thrash who sewed additional seams at rightangles to theparallel seams, thus holding the down in position betweenthe fabric sides of the bag material.The Wetumpka plant has been in operation 3 or 4 years;Mrs. Thrash was hired within a few months ofits opening.She developed into the fastest and most competent sewerin either of Respondents plants, accordingto a statementof the owner who sought her out when he came toWetumpka from Seattle, apparently on an inspection trip.Although Mrs. Thrash's base pay was only $1.80 an hourand she worked 40 hours a week in 4 10-hour days hergross pay for the year preceding her discharge was over$8,300, due to her high earnings on incentive or productionpay. Prior to the events complainedof herein,Mrs. Thrashhad never been criticized for her working habits or for thequality of her work.The Union commenced organizing in the theretoforeunorganizedWetumpka plant, holdingmeetings of em-ployees in February 1972. Mrs. Thrash was apparently oneof the leading union adherents in the plant and personally"signed up" about 14 of the employees.2On March 2,3 during the luncheon period, Mrs. Thrashgathered with about 15 of her fellow employees who wereinterested in the Union and informed their forelady,BillieMcCraw, that they had signed union cards and wereworking to get a union in the plant. Mrs. McCrawanswered, "Let's go somewhere and talk this over private-ly" to which Mrs. Thrash answered that she didn't havetime to talk privately and that Mrs. McCraw could sayanything that she had to say then and there because whenshe got back to her machine talking would interrupt Mrs.Thrash's production.Mrs.McCrawanswered,"Bi114 Idon't think the Union has anything to offer you, we giveyou everything that we can." No more of the conversationwas reported by Mrs. Thrash.On the same day, after her "acknowledgment" Mrs.Thrash was taken ill and hospitalized. She returned to theplant after about a week and workeduntilMarch 28, whenIAccording to Mrs Thrash's testimony she was the only quilter.2The report on objectionsin the representation case indicates that therewere 143 employees in the unit which included productionand maintenanceshe was discharged under circumstances which will be setforth below.In the meantime the employer commenced a campaignopposing the union organization. Manager Austin deliv-ered speeches to all the employees in groups on or aboutMarch 6. Various statements attributed to Austin in theMarch 6 speeches are alleged by the General Counsel to beviolative of Section 8(a)(1) of the Act.Prior to the advent of the Union and at all times withinthememory of the employees, a document bearing theCompany's rules was posted on the bulletin board. One ofthe rules was stated as follows:There will beno raffles, selling,solicitations,norcollections taken up in the plant. You will not bebothered by any of these things and we do not expectyou to bother any one else with any of them. The onlyexception to this will be the United Appeal for this areawhich will be conducted once a year. Payroll deductionis available for this for those who so desire.In his March 6 speech Manager Austin made referenceto the no-solicitation rule which will be discussed below.The parties stipulated thaton April 17the document wasremoved from the bulletin board and replaced withanother, the relevant portion of which states as follows:There will be no solicitation by employees at any timewhen either the soliciting employee or the employeesolicited is at work. Solicitation includes the distribu-tion or collection of literature, cards, papers, buttons orother objects, and any inducement or request of aperson tosign acard or paper or to pay or contributemoney. It also includes any inducement or request of aperson to support or oppose a union, other than ashort, casual conversation not interfering with workand not involving an employee's leaving his workstation.Distribution of literature by non-employees on compa-ny property is prohibited. Distribution of literature byemployees on company property which interferes withproduction or with the orderly housekeeping of theplant is prohibited.The second document, which was posted on April 17,was substantially different in every respect from theoriginaldocument which dealt with vacation policy,holidays, insurance coverage, work breaks, parking, andattendance.Withthe exception of certain matters relatingto attendance, none of these subjects are covered in thesecond set of rules, but many new rules were recitedtherein.There is no evidence that a no-solicitation rule either asitwasposted prior to April 17, 1972, or as it was postedthereafter, has ever been enforced by the imposition ofdischarge or discipline.With the exception of the singlecharitable campaign annually held there is no evidencethat Respondent was ever aware of any breach of the rule.On April 27 the election was conducted. For a shortperiodof time prior to the election Respondent haderected, in the breakroom where the election was to beconducted, a display which consisted of several groceryand warehouse employees with the normal exceptions3All dates hereinafter are in the year 1972 unless otherwise specified.4Mrs Thrash's nickname is Bill OLYMPIC PRODUCTS, INC.carts loaded with food and a sign which stated, in effect,that thegrocerycarts represented the annual dues whichthe employees would have to pay in the event they joinedtheUnion. The display suggested to the employees thatthey vote no. In addition,a sign was posted stating that thegroceries would be raffled off after the election and thateach employee after he voted would be given a raffle ticket.Several hours before the election was to take place thedisplay was moved from the voting area to another part ofthe plant .5On the election day, at the preelection conference, theBoard agent agreed that the plant manager would releasethe employees to vote using the public address system inthe plant. The Board agent suggested to Manager Austinthat he simply announce that the polls were open and thatemployees who wished to vote could then proceed to thepolls. Instead of using the public address system, however,Austin released the employees personally and added to themessage that after they voted they could go to the rear ofthe down room to pick up their "grocery ticket." Twowitnessescalled by the General Counsel testified that inaddition to the announcement Austin asked them to voteno. Austin denied doing so.B.The DischargeofWillieMae ThrashBecause of the speed with which she worked,Willie MaeThrashwas,next to the manager, the highest paidemployee in Respondent's plant.She was also the leadingunion adherent;she was the spokesman at the ceremony atwhich the employees acknowledged their interest in theUnion to ForeladyMcCraw. The General Counselcontends that her discharge stemmed from her unionadherence and thus violated Section 8(a)(1) and (3) of theAct.The Respondent contends that Mrs. Thrash wasdischarged by Mrs. McCraw because while being repri-manded by Mrs. McCraw for wasting time in the ladiesroom she became abusive and profane and Mrs. McCrawdischarged her for insubordination.The record reveals that prior to the advent of the Unionthe piece rates upon which the employees earnings werebased had been "adjusted" to the end that the employeeshad to increase their production in order to maintain theirearnings.There is some evidence that this was the cause ofthe initial interest of the employees in organizing theUnion.The normal practice at Respondent's plant was thatemployees were given a 10-minute work break in themorning, around 9:30. They went to lunch at 11:30 andhad a second break during the afternoon. The normal plantworking hours were from 7:30 in the morning to 6 p.m., 4days a week. Employees were allowed to smoke only in therestrooms and the breakroom. Those employees whosmoked regularly took additional breaks, without leave.Two of the employees testified that they took hourlybreaks during the day for a cigarette; others, that theywould normally take a break between starting work andthe official morning break,another one between that andlunch, another between lunch and the afternoon break,5A similar displaywas placed in the warehouse where a number of theemployees regularly worked.445and another one after the afternoon break before goinghome. This works out roughly to a break every hour. Whilethe supervisory staff attempted to inhibit the employees intaking breaks to this extent, there is no evidence thatanyonewas ever discharged therefor or that othersanctions were imposed.6Mrs.Thrash did notsmokeand ordinarily workedthrough the rest periods in the morning and afternoon. Asa result,and because of her fast work,her normal earningsfor the last 6 months of 1971 were $3.93 an hour. The nexthighest paid employee in the plant was George Haneywhose average earnings in the same period were $3.07, andSue Luster whose average earnings were $3.06.When therates were changed however,Mrs. Thrash complained toher supervisor Mrs. Stalnacker and said that although shehad not taken her breaks in the past she would do so in thefuture.It apparently was from this time that she startedtaking breaks regularly.Mrs.Thrash testified that on March 2, after she hadmade her acknowledgment to Mrs.McCraw, when shereturned from lunch she found that her machine wassurrounded by boxes of rejected work which she wasexpected and required to repair.The repair consisted ofremoving the stitches and resewing the bags. According tovarious witnesses called by Respondent an entire"cut" ororder of from one to 200 sleeping bags had been rejectedby theinspection department all of which had been sewnby Mrs. Thrash. The inspectors normally inspect each bagas it comes to them. The bags are placed either 5 or 10 in abox. If they find that the same thing is wrong with each bagin a box or in several boxes,they send the entire lot backwithout inspecting each piece separately and leave it to theperson who made the mistake to make the corrections.Thatiswhat happened in this instance,and the entire lotwas sent back to Mrs.Thrash because of pleats sewn intothematerial that resulted from either an excess of downhaving been pumped into the tubes or from the down nothaving been distributed evenly.According to the testimonyofMrs. Thrash,there was nothing wrong with the worksent back to her but she spent all the time from March 2,1972, until her discharge on March 28,1972, pulling outthe stitches and resewing the material.She testified thatmuch of the work that she resewed was again returned toher so that she resewed some pieces more than one time.However, she also testified that some of the work was notbelow standard and that Mrs. Stalnaker agreed with herand sent it through.Iconclude from all the evidenceoffered on the subject that the initial faultwas probablydue to the insertion of too much down into the sleepingbags and that,as a result of handling,the down was notevenly distributed.Ifind that in fact the work wasdefective.Mrs. Thrash had no explanation as to how sheselected which seams she would rip out and resew if therewas nothing wrong with the sewing in them. AlsoRespondent produced evidence that in the last week of heremploymentMrs. Thrash earned almost $75 on prod-uction, so it would appear that she did not spend all of hertime on repairs as she testified.As I stated above,Mrs. Thrash became ill and went to6 Inasmuch as the employees werefor the most part on an incentive payplan probablythe loss of earnings was a sufficient deterrent. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDthe hospital for a period of a week during March. Whenshe returned to work she was taking a pill, apparently adiuretic,on the orders of her doctor.As a result of this itwas necessary for her to go to the washroom morefrequently.At this time however,it also became her customalong with three other girls that worked near her, all ofwhom were interested in the Union,to go into thewashroom almost every hour where they would stand andtalk for a few minutes before returning to work. Thisapparently did not seriously impede Mrs. Thrash's pro-ductivity,judging,from the amount that she made onproductionin her last week.Mrs.Thrash was discharged on Tuesday,March 28. Onthe precedingFriday,the cutting room and inspection crewworked overtone and commenced working early in themorning.Mrs. Thrash customarily worked from 5 a.m.until 4 p.m. for which a special arrangement had beenmade in order to enable her to be at home when herhusband,who was ill,required assistance from her.On thisparticular day the cutting room took their morning breakat 8:30 because they had startedearlier.As they came byher machine Mrs. Thrash said that she was going to take abreak too,and accompanied them to the breakroom where,according to at least one witness,she drank a cup of coffeebefore going back to work.?Thereafter she came back towork and when the bag line took their break at 9:30 sheagainwent out with them and joined them in thebreakroom.Mrs.McCraw was in the breakroom doingsome clerical work at a table and saw Mrs.Thrash taking asecond break. She remonstrated with her and told her thatshe was not permitted to take two breaks.Apparently anargument ensued and Mrs. Thrash told Mrs. McCraw thatshe thought that she was due a break every 2 hours as thecutting department got. Mrs. McCraw told her that she didnot work for the cutting department and that she should goback to work. Mrs. Thrash refused. Mrs. McCraw then toldMrs. Thrash either to go back to work or sign her timecardand go home. Mrs. Thrash said she would go back to workbut that she was going to report the matter to the LaborBoard.On March 28, as had become customary, Mrs. Thrash,her friend, Sue Luster, and a number of the other girls wentto the washroom at the same time and stayed there talking.Mrs.McCraw noted their absence and went into thewashroom.She testified that from outside the washroomshe could hear them laughing and talking inside. Accord-ing to Mrs. Thrash's testimony, Mrs. McCraw walked inand pointed a finger at each of the four girls and said,"you, you, and you, go back to work." According to Mrs.McCraw, she simply walked in and told the groupassembled that they had been in there long enough and toplease go back to work. After the girls came out, they wentback to their machines.Mrs. McCraw then went to each ofthe girls and told her she was abusing the washroomprivilegesand that she was going too frequently andstaying too long and asked her to watch herself.AccordingtoMrs.McCraw,when she said this to Sue Luster, Mrs.Luster said, "It's getting to where you can't do anythingaround here."According to Mrs.McCraw,she went to Mrs.Thrash'smachine and started out saying"Bill, you're spending waytoo much time in the bathroom,could you please ..." atwhich time Mrs. Thrash interrupted her saying that shehad worked there for 3-1/2 years and had not taken herbreaks but that she was going to from then on, andfurthermore that she would do so whenever she pleased.This diatribe was accompanied with vulgar and obscenelanguage.Mrs.McCraw remonstrated with her for theobscene language to which Mrs.Thrash answered that shehad always cursed and she could not be fired for it andthat she'd go to the bathroom whenever she pleased,whereupon Mrs. McCraw agreed that she could not fire herfor cursing and that she would not fire her for going to thebathroom.Mrs. Thrash then made a vulgar suggestion andchallengedMrs.McCraw to fire her. Mrs.McCrawaccepted the challenge and told her that she was fired forinsubordination and disrespect to a supervisor.Mrs.Thrash then called to Mrs.Luster,stating that shehad just been fired for going to the bathroom. Mrs.McCraw denied that this was the truth and walked away.She then saw Mrs. Thrash go to Sue Luster's machine andtalk to her. Mrs.McCraw returned and asked Mrs. Thrashto leave the building,to which Mrs. Thrash answered thatshe did not work there anymore and Mrs.McCraw couldnot tell her what to do anymore and if she did not watchout she,Mrs. Thrash,would beat her. According to Mrs.McCraw's testimony all of this was accompanied on thepart of Mrs. Thrash by vulgar and obscene language.According to the testimony of Mrs.Thrash,Mrs.McCraw came to her machine and told her that that wouldbe the last time she could go to the restroom.When Mrs.Thrash answered that there were times that she had to goto the restroom, Mrs. McCraw reiterated that she could notdo so anymore,then,or at any other time.Mrs. Thrashanswered that if she had to go she would and Mrs.McCraw answered"if that's the way you feel about it getyour timecard,sign out and get out of here." Mrs. Thrashasked what she was discharged for and was told forinsubordination,that is,not complying with the rules.According to Mrs. Thrash,she called to Sue Luster to markdown the time at which she was fired and left.Mrs. Thrashdenied that she at any time used profanity or threatened toadminister a beating to Mrs.McCraw.I credit neither Mrs. Thrash nor Mrs.McCraw as to whatwas said in the heated argument.I found throughout theirtestimony that both were given to embroidering the truthor had convenient memories.No witness was called whoheard the entire argument.However, both the GeneralCounsel and Respondent attempted to buttress theirpositions by calling witnesses who heard part of theargument and from the testimony of the various witnesses,most of whom were more credible than either of theprincipals to the argument,I find that during the argumentMrs.Thrash spoke with inordinate vulgarity toMrs.McCraw,challenged her authority, and told her that shewould continue going to the washroom whenever she sawfit.I find that Mrs. McCraw,who impressed me as asomewhat prudish person,took great offense at therIdo not credit Mrs. Thrash's testimony that she merely happen to gointo thebreakroomat this time to get some water to wash down a pill OLYMPIC PRODUCTS, INC.vulgarity addressed to her and summarily discharged Mrs.Thrash for insubordinate behavior.While the GeneralCounsel contends that in the industrial world vulgar andobscene language is not uncommon and produced someevidence that in Respondent's plant no one had ever beenreprimanded or otherwise punished for the use of suchlanguage, there is no evidence that any employee at anytime had ever addressed vulgar or obscenelanguage to asupervisory employee.The General Counsel argues that Mrs. Thrash is thevictim of a plot by the supervisory hierarchy to dischargeher because of her union activities. I consider that theevidence reveals such a plot to be most improbable, for theoccasion for the discharge took place at a time when theplant manager was not at the plant and I cannot believethat the floorlady would have dared effectuate a dischargefor unlawful reasons without first consulting with him. Ibelieve and I find that_ Mrs. McCraw discharged Mrs.Thrash for her intemperate language during the argumentwhichMrs.McCraw considered to be just cause. TheGeneral Counsel would have me infer from the generalantiunion bias allegedly displayed by Respondent, withwhich I shall deal below, and from the obviously leadingposition ofMrs. Thrash in the union effort that thedischarge, at least in part, was designed to discourageunion membership. I find that any inference of this naturethat I might draw is overcome by the evidence that Mrs.Thrash was discharged for cause. Accordingly, I shallrecommend that the complaint, insofar as the discharge isalleged to be violative of Section 8(a)(3) and (1) of the Act,be dismissed.C.The Alleged 8(a)(1) IncidentsThe no-solicitation rule posted in the plant prior to April17 was clearly unlawful in that it prohibitedsolicitation atthe plant at any time for any purpose .8 The rule whichreplaced the invalid rule prohibited solicitations only wheneither the solicitor or the solicited employee was supposedtobeworking,which is presumptively valid. PlantManager Austin testified that the ruleat all times was asset forth in the second notice and that the second noticemerely was an augmentation of the first posted rule. Hefurther testified that while he did not remember everythinghe said, basically he said that "the company had a policyprohibiting solicitationon company property duringworking hours and that it intended to enforce the policywith disciplinary action which might includetermination."In an affidavit given the General Counsel during theinvestigation of this case, however, Mr. Austin stated "thecompany has a no-solicitation rule, which, as posted,prohibits solicitation on company property. This rule isenforced with one exception, for the United Fund. Thisexception is posted as part of the rule."Numerous employee witnesses called by the parties addlittle light.Five witnesses called by the General Counseltestified that Austin in his March 6 speech said there wouldbe no solicitation at any time and that employees would be"Dayhn, Inc,198NLRB No40:Stoddard CorkManufacturingCompany,138 NLRB 6159Austin said the speech was not written out and that he spoke from anoutline447fired on the spot if they were caught. One said that this wasexpanded to no solicitation during working hours from7:30 a.m. to 6 p.m. but changed her story on cross-examination to no solicitation at any time,meanwhile twoothers changed their stories on cross-examination toprohibition of solicitation during working hours, 7:30 to 6p.m. Nineof the ten witnesses who testified for Respon-dent on the subject stated that he said there would be nosolicitation during working hours; one had no recollectionat all and one quoted Austin as saying that there would beno solicitation on the job. Of these, five testified thatAustin made no threats that anyone would be terminatedfor soliciting, and five said that they would be terminatedfor soliciting.Five said that he read his speech and three ofthem,including Mrs. McCraw, said that he announced thathe would read the speech so that he would not bemisquoted .9I conclude that no decision can be reached on the basisof the weighing of numbers of witnesses with theirvariations of testimony. There appeared to have been morethan a little intercommunication among the witnesses, whowere not sequestered during the hearing.Surprisingly,many of the witnesses called by both sides recall little ornothing of the speech except the key phrase that theytestified to.Austin himself testified to a rather hazyrecollection of what he said at the various meetings sincehe was,in effect,speaking off the cuff from an outline.I conclude that the only rule of which Austin was awareon March 6, the rule that was in existence and enforceduntilApril 17, was the invalid rule forbidding distributionon company premises at any time. While the invalid rulewas supplanted on April 17, very shortly before theelection, by another rule which the General Counsel doesnot contend to be invalid, there is no evidence that anyannouncement was made to the employees that the rulehad been changed or that the new rule had been posted.Indeed one witness,employee Heard,testified that she wasfamiliar with the rule because it was posted on a bulletinboard but was unable to identify which of the two ruleswas posted thereon.ioI find that by maintaining an invalid no-solicitation rulethroughout the union campaign Respondent interferedwith,coerced,and restrained employees in the exercise oftheir Section 7 rights in violation of Section 8(a)(1) of theAct.I further find that Plant Manager Austin by threateningRespondent's employees with discharge if they engaged insolicitation or organizing activities in the plant furtherviolatedSection 8(a)(1) of the Act.The General Counsel contends that Manager Austinthreatened employees that they would be watched at alltimes for the purpose of ascertaining whether they wereengaging in union activities, and supervisorswould followemployees into the washroom to enforce the rule. Thetestimony on which the General Counsel relies in thisregard is that of employee Sue Luster. Her testimony wasvery ambiguous on this point and it was only after10Miss Heard is the only witness who claimed to have heard the rulementioned in a speech prior to March 6.1972, although numerous witnessesdenied that it had been mentioned prior thereto 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsiderable leading that she made a statement that couldbe construed as attributing such a threat to Mr. Austin. Ifind that the General Counsel hasfailed to substantiate thealleged threat by a preponderance of credible evidence andIshallaccordingly recommend that the allegation bedismissed.The General Counsel contends that Forelady McCrawthreatened Mrs. Thrash that Respondent would dischargeanyone who joined the Union or otherwiseengaged inunion activities.' The only evidence with regard to thisallegation is the testimony of Mrs. Thrash which is deniedby Mrs. McCraw. I found neither Mrs. Thrash nor Mrs.McCraw particularly credible and accordingly I find thattheGeneral Counsel has failed to sustain his burden ofproof in this regard. I recommend that this allegation toobe dismissed.IV.THE OBJECTIONSThe objections generally include the unfair laborpractice allegations with which I have dealt 'above. Theonly unfair labor practice that I have found was in theimposition of the invalid no-solicitation rule. The petitionwas filed on March 27 and the evidence reveals that theinvalid no-solicitation rule was continued at least untilApril 17, well into the critical period. Accordingly, I shallrecommend that objection 4, insofar as it pertains to theno-solicitation rule, be sustained.In addition to the unfair labor practiceallegations, asobjections, the Petitioner objected to the conduct of PlantManager Austin in releasing employees. According to thetestimony of Sue Luster and Charlestine Bickerly, whenAustin released them individually, after stating that thepolls were open and that they could vote, he said,in effect,that he would appreciate their voting no. Austin deniedmaking any such statement at the time he released theemployees but admitted that he had distributed partialpaychecks representing the amount of union dues to theemployees earlier and on that occasion handed them thecheck explaining that it represented the amount of duesthatwould be withheld from their pay if they wererepresented by a union under a checkoff and asked them tovote no.Ido not believe that Austin during the course of theelection, under specific instructions as to what he could sayin releasing employees, made any such request to employ-ees Bickerly or Luster. I believe that they are confusing thetwo occasions and attributing the statement made earlier tothe latter one. It is noteworthy that no other employeestestified that they were so approached. Sue Luster was oneof the more notable union adherents and a close friend ofMrs. Thrash. It is inconceivable to me that knowing this, asAustin must have known it, he would have made such astatement to Mrs. Luster, thereby endangering the electionin the event the Union received a minority of the votes. Ifind that the evidence does not sustain the objection and Irecommend that it be overruled.Admittedly Austin suggested to employees that they pickup their raffle tickets after they voted. The Union contendsthat this too gives the employer an unfair advantage andtaints the Board's election process. The Petitioner addition-allycontends that the raffle in itself constituted animpermissible form of election propagandabecause it wasso intertwinedwith the balloting procedure that itinterfered with the election.Thisargument is based on thefact thatthe raffle prizeswere displayedin the voting areaand "vote no"signs as well as raffle signs were in the ballotarea until the morning of the election.Ido notbelieve that the raffle constituted objectionableconduct even under the circumstances shown herein. Thefact that the obtaining of a raffle ticket was not madecontingent on how an employeevoted,and indeed underthe circumstances on whether the employee voted,the factthat the announcement was made immediately before theemployees voted and the fact that the distribution of theraffle tickets was not made in thevicinity ofthe pollingplace all tend to bring this matter within the circumstancesfound bythe BoardinHollywood Plastics, Inc.,177 NLRB678, 681,to be insufficient to warrant setting the electionaside.The Petitioner's further argument that a raffle of thisnature isper seimpermissible is also answered by theBoard's decisioninHollywoodPlastics, Inc. Irecommendthat the objection,in its entirety,be overruled.V. THE EFFECT OF UNFAIR LABOR PRACTICES ONCOMMERCEThe activities of the employer set forth in section III,above,occurring in connection with the operation of theEmployer,set forth in section I, above,have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.VI.THE REMEDYHavingfound theRespondent has engaged in unfairlabor practices violativeof Section 8(axl) ofthe Act I shallrecommendthatit cease and desisttherefrom and that ittakecertain affirmative action design to effectuate thepolicies of the Act.CONCLUSIONS OF LAW1.By maintaining and enforcing a rule which prohibitsemployees from distributing literature in the plant onnonworking timeand bythreatening employeeswithdischarge in the event they solicited in violation of saidinvalid rule,Respondent has violated Section 8(a)(1) of theAct.2.Theaforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and(7) of the Act.3.By the maintenance of the invalid no-solicitation anddistributionrule as set forth above the employer hasinterfered with the free choice of the voters in the electionconducted by the Board among Respondent's employees.Uponthe foregoing findings of fact, conclusions of law, OLYMPIC PRODUCTS, INC.449and the entire record and pursuant to Section 10(c) of theAct, I herebyissue the following recommended: iiORDERfrom the date of this Order,what stepsthe Respondenthas takento complyherewith "OlympicProducts, Inc., a subsidiary of Eddie Bauer,Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Maintaining,giving effect to, or enforcing any rulewhich prohibits any employees soliciting on behalf of alabororganizationwhere the activity occurs duringnonworking times in the plant.(b) Threatening any employee with discharge because ofhis activities on behalf of Amalgamated Clothing Workersof America,AFL-CIO,or any other union.2.Take thefollowing affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its plant and office in Wetumpka,Alabama,copiesof the attached notice marked"Appendix." 12Copies of said notice,on forms supplied by the RegionalDirector for Region 10, after being duly signed by anauthorized representative of Respondent shall be posted byRespondent immediately upon receipt thereof, and bemaintainedby it for 60consecutive days thereafter, inconspicuous places,including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by Respondent to ensure that said notices are notaltered,defaced,or coveredby any othermaterial.(b)Notify theRegionalDirector for Region 10, inwriting,within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.'3IFURTHER RECOMMEND that the election should be setasideand the Board direct that a new election beconducted.iiIn the event no exceptions are filedas provided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes12 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrderof the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgmentof the UnitedStates Courtof AppealsEnforcing an Order ofthe NationalLaborRelations Board."13 In the event that this recommended Order isadopted bythe Boardafter exceptions have been filed,this provision shall be modified to read:"NotifytheRegionalDirector forRegion 24,in writing,within 20 daysAPPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had a chance to giveevidence,theNationalLaborRelations Board has foundthat we violated the National Labor Relations Act and hasordered us to post this notice and we intendto carry outtheOrder of the Board and abide by the following:The Actgives all employees these rights:To engage in self-organizationTo form,join, or help unionsTo bargain collectively through representa-tives of their choosingTo acttogether for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with orrestrain or coerces employees with respect to theserights.WE WILL NOTmaintain,give effect to, or enforce anyrule which prohibits our employees from soliciting onbehalf of any labor organization in nonworking timesin the plant.OLYMPIC PRODUCTS, INC.(Employer)DatedBy(Representative)(Title)This is anofficial notice and must notbe defaced byanyone.Thisnotice must remain postedfor 60 consecutive daysfrom the date of postingand mustnot be altered, defaced,or covered by any othermaterial.Any questions concern-ing this notice or compliancewith its provisions may bedirected to theBoard'sOffice,Peachtree Building, Room701, 730 PeachtreeStreet,NE., Atlanta, Georgia 30308,Telephone 404-526-5760.